BRITT, Judge.
The sole purported assignment of error brought forward and. argued in appellant’s brief is that the court erred “in finding that the plaintiff should recover a sum of money from University Townhouses, Inc.”
The record on appeal discloses no exceptions by appellant to the “proceedings,, ruling, or judgment, of the court” as required'by .Rulés 19(c) and 2Í of the Rules of .Practice in the Court of Appeals.' Inasmuch as there is no exception to any finding of fact, we assume that “implied” exception is to the signing and entry of the judgment.. . .
In Fishing Pier v. Carolina Beach, 274 N.C. 362, 163 S.E. 2d 363 (1968), our Supreme Court, speaking through Chief Justice Parker, said:"
“This sole assignment of error to the signing of the judgment presents the face of the record proper for review, but review is limited to the question of whéther error of law appears on the face of the record, which includes whether the facts found or admitted support the judgment, and whether the judgment is regular in form.”
See also Morris v. Perkins, 11 N.C. App. 152, 180 S.E. 2d 402 (1971); cert. den., 278 N.C. 702, 181 S.E. 2d 602.
In the instant case we hold th.at the facts found by the trial court, or admitted, support the judgment, that .the judgment is regular in form, and that error does not appear on the face of the record.
*109The judgment appealed from is
Affirmed.
Judges Campbell and Baley concur.